Citation Nr: 1029336	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active service from December 1981 to September 
1985.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2006, a statement of the case 
was issued in February 2007 (mailed in March 2007), and a 
substantive appeal was received and accepted as timely by the RO 
in May 2007.

The Board notes that although the Veteran has previously 
initiated an appeal of this same issue, the issue currently 
before the Board arises from an August 2005 claim and an April 
2006 rating decision.  Previously, an October 2004 statement of 
the case addressed issues including a similar claim for an 
increased disability rating, but the Veteran's August 2005 
attempt to perfect and appeal from that statement of the case was 
not timely.  Rather, the RO accepted the August 2005 as a new 
claim, leading ultimately to this appeal before the Board.

The Board also notes that the February 2007 statement of the case 
(mailed in March 2007) included two issues in addition to the 
issue addressed in this decision.  However, the Veteran's May 
2007 substantive appeal expressly limited the appeal to the issue 
of entitlement to an increased disability rating for migraine 
headaches.  Thus, that is the only issue currently before the 
Board on appeal.


FINDING OF FACT

The Veteran's service-connected migraines are productive of a 
disability picture which more nearly approximates very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 
percent for the Veteran's service-connected migraines have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
in a letter dated in August 2005.  Moreover, in this letter, the 
appellant was advised of the types of evidence VA would assist 
her in obtaining as well as her own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that this letter was sent to the 
appellant prior to the April 2006 rating decision on appeal.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, an effectively timely letter sent in March 2006 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.  The Board 
notes that this letter was sent to the appellant prior to the 
most recent RO-level readjudication of the issues on appeal as 
evidenced by the February 2009 supplemental statement of the 
case.  The notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by- case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service, 
private, and VA reports, have been obtained.  The Veteran has 
been afforded multiple VA examinations to evaluate her disability 
in this appeal; all pertinent VA examination reports are of 
record, including those dated in March 2006, January 2007, and 
March 2008.  The Board notes that the VA examination reports of 
record contain sufficiently specific clinical findings and 
informed discussion of the pertinent features of the disability 
on appeal to provide probative medical evidence adequately 
addressing the issue decided below.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to this 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this appeal.

Analysis

The Veteran is seeking a rating in excess of 30 percent for her 
service-connected migraine headaches.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The RO has rated the Veteran's service-connected migraine 
headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for 
migraine headaches.  Under this code, a 30 percent evaluation is 
appropriate in cases of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, a 50 
percent evaluation is in order.  See 38 C.F.R. § 4.124a, DC 8100.

In an October 2008 written correspondence, the Veteran described 
that she had significant headaches on a practically daily basis.  
The Veteran argues that "these headaches may not be completely 
prostrating[,] however they have a profound effect on my ability 
to perform my job duties."

A March 2008 VA examination report is of record.  This report 
shows that the Veteran described that her headaches occurred "at 
least once or twice a week" and an episode "usually lasts for 12 
hours."  The Veteran described that she was employed as a social 
worker and "usually ends up taking days off or comes late to work 
at least one to two times a week."  The Veteran described that 
during the headaches she gets sensitive to light, sound, has to 
lie down in a dark room, and is unable to function.

An April 2008 VA treatment record shows that the Veteran suffered 
headaches that had become daily in frequency; the headaches had 
otherwise occurred reportedly approximately twice per week.  

A January 2007 VA examination report also describes the Veteran's 
account of headache symptoms.  Based upon the Veteran's own 
account, the examiner's impression was that the Veteran's 
migraine headaches manifest with an average frequency of "three 
or four per month." The examiner's impression was that "she never 
misses work or incapacitates her from work."

The Veteran's April 2007 Form 9 submission included a statement 
explaining that she experienced migraine headaches two to three 
times weekly.  She stated that at that time she worked as a 
school teacher.  She explained that she had previously been 
unemployed for seven months prior to Thanksgiving 2006, but once 
she started working at the school she "used [her] meds to make it 
through till I got home."  She stated that she did not miss work 
due to the fact that she had just started the job.

A March 2006 VA psychiatric examination report also describes the 
Veteran's account of migraine headache symptoms.  At that time, 
the Veteran described the frequency of migraine attacks as 
variable, sometimes every week and sometimes every three weeks.  
The duration was also described as variable.

A different March 2006 VA examination report, focused upon the 
headache pathology, described both tension headaches and migraine 
headaches.  The report described that the Veteran was having 
"daily headaches, which come on in stressful situations, 
sometimes lasting 12 to 24 hours, and they are in the same degree 
of severity as her migraine headaches."  The Veteran stated that 
medication "relieves her migraine headaches very well and she 
only has partial relief of her tension headaches...."  The report 
also describes that the Veteran "is completely prostrate during 
her migraine attacks .... She will experience a migraine headache 
every 1 to 3 weeks with variable duration, lasting from hours to 
a day."  The examiner's diagnostic impression was that the 
Veteran's migraine headaches had a component of tension headaches 
that were increasing in frequency and duration, but which were 
not a result of her past head trauma.  (For the purposes of this 
analysis, the Board has considered all of the Veteran's headache 
symptomatology to be a part of the service-connected pathology, 
in the absence of clear evidence delineating a distinction.)

The Veteran has submitted some general medical literature and 
printed information concerning the nature of migraine headaches 
generally.  However, these documents are not pertinent to this 
appeal as they contain no information specific the Veteran's 
particular case of migraine manifestations.

The Veteran has also submitted witness lay statements, with the 
ones most pertinent to this issue dated in May 2008.  These 
statements include a witnesses account that the Veteran told her 
about the impact her migraines have had upon her productivity, 
and noting that the Veteran has missed an unspecified amount of 
time at work due to her migraines.  Another witness statement 
presents the perspective of the Veteran's husband, who describes 
the significant difficulties the Veteran experiences consistent 
with the Veteran's own testimony in this regard.  The Veteran's 
husband describes that the Veteran may be able to stay at work 
during a migraine attack, but that she is totally disabled and 
bedridden for extended periods upon returning home.  The Board 
notes that this witness lay testimony is essentially consistent 
with the Veteran's own lay testimony in this case, and the Board 
will discuss the significance of the lay evidence in more detail 
below.

Private treatment records include references to the Veteran's 
migraine headache pathology, among other health issues.  However, 
these reports contain no significant information beyond the scope 
of what is presented in the evidence discussed above.

The evidence in this case is somewhat contradictory, and it is 
certainly not clear that the criteria for the higher rating of 50 
percent have been met.  Amidst the somewhat confusing accounts 
documented in various medical reports, the Veteran's own direct 
written statement in October 2008 described that "these headaches 
may not be completely prostrating."  

The evidence as a whole, however, does show  that the Veteran 
does experience significant pain and difficulties due to the 
headache episodes and that the headaches occur more frequently 
than once a month.  Some of the reports describe sensitivity to 
light and sound and the need to lay down in a dark room.  Some 
evidence is to the effect that such attacks last for a number of 
hours.  The Board views such a situation as effectively 
constituting a completely prostrating attack.  The evidence does 
therefore appear to show very frequent prostrating and prolonged 
attacks. 

There appears to be evidence both pro and con as to the question 
of whether the attacks result in severe economic inadaptability.  
Some reports suggest that the Veteran is able to function in her 
employment through the use of medication, whereas other evidence 
suggests the need to miss work due to the attacks.  

Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the evidence paints a disability picture which more 
nearly approximates the criteria for a 50 percent rating.  38 
C.F.R. § 4.7.  This is the highest schedular rating available.  
Code 8100.  

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed 
above is highly probative evidence with regard to evaluating the 
severity of the Veteran's headache disability on appeal in this 
case.  The evidence features the Veteran's statements, VA 
examination reports, and medical evidence presenting professional 
medical impressions and the Veteran's own account of symptom 
details.  The reports specifically document and address the 
Veteran's symptom complaints, document the pertinent specialized 
clinical findings, and present competent medical examiners' 
assessments of the disability informed by direct interview and 
inspection of the Veteran together with consideration of the 
pertinent history.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony and additional treatment 
records.  The Board finds that none of the evidence of record 
probatively contradicts the findings discussed above, nor does 
any of the evidence of record otherwise probatively show that the 
criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severely disabling than the assigned disability rating reflects.  
Indeed, in this case featuring a headache pathology, the Board 
has drawn its findings largely based upon the Veteran's own 
account of her symptom experience together with medical records 
that, themselves, largely reflect the Veteran's own account of 
her symptom experience.  The Board has carefully considered the 
Veteran's contentions and testimony.  Lay testimony is competent 
to describe such complaints as the symptoms of a migraine 
headache.  The preponderance of the most probative evidence does 
not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to any adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any increased rating in this appeal.  To 
that extent, as the preponderance of the evidence is against the 
claim, the benefit-of-the- doubt doctrine does not apply and the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, including work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  The application of such schedular criteria was discussed 
in great detail above.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the RO 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only her symptoms but the severity of her 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is raised.  The Veteran has not contended 
that she is unemployable due to the service-connected headaches 
on appeal.  The Veteran has in fact discussed her employment 
situations during the period on appeal in various items of 
evidence discussed above; she contends that her symptoms make it 
more difficult for her to work, but has never contended that she 
is unemployable due to the migraine headaches.  The Board finds 
that neither the evidence nor the contentions of record otherwise 
raise the question of whether the Veteran is unemployable due to 
a disability on appeal.  Therefore, the Board finds that this 
appeal does not include an issue of entitlement to TDIU.


ORDER

Entitlement to a 50 percent rating for migraine headaches is 
warranted.  To this extent, the appeal is granted, subject to 
laws and regulations applicable to payment of VA monetary 
benefits. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


